U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin53202 November 2, 2011 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100F Street, N.E. Washington, D.C. 20549 Re: Marketocracy Funds (the “Trust”) File No.:811-09445 and 333-82833 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933 (the “1933 Act”), as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, The Master’s 100SM Fund, hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) under the 1933 Act would not have differed from that contained in the most recent amendment to the Trust’s registration statement dated October 28, 2011, and filed electronically as Post-Effective Amendment No. 23 to the Trust’s Registration Statement on Form N-1A on October 26, 2011. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (414)765-6029. Very truly yours, /s/ John Hadermayer John Hadermayer, Esq. For U.S. Bancorp Fund Services, LLC
